           Case 1:20-mc-00115-AWI-SKO Document 11 Filed 01/15/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                     IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           Case No.: 1:20-MC-00115-SKO
12
                   Plaintiff,                            FINDINGS AND RECOMMENDATIONS FOR
13                                                       FINAL ORDER OF GARNISHMENT
                                v.                       (DEPOSITS)
14
     KYLE LAMONT WATIS,                                  (Doc. 9)
15
                   Defendant and Judgment Debtor.        ORDER DIRECTING CLERK RANDOMLY TO
16                                                       ASSIGN A DISTRICT JUDGE TO THIS
                                                         MATTER
17   PLACER TITLE COMPANY,
     (and its Successors and Assignees)                  Criminal Case No.: 1:01-CR-05093-OWW
18
                   Garnishee.                            OBJECTIONS DUE: 14 DAYS
19

20          The Court, having reviewed its files and United States of America’s Request for Findings and
21 Recommendations for Final Order of Garnishment (Deposits), and good cause appearing therefore, hereby

22 recommends a final order of garnishment be granted.

23          Accordingly, IT IS RECOMMENDED that:
24          1.      The United States’ Request for Findings and Recommendations for Final Order of
25 Garnishment (Doc. 9) be GRANTED;

26          2.      Garnishee Placer Title Company be directed to pay the Clerk of the United States District
27 Court $2,020.00 of the funds held by Garnishee in which Defendant and Judgment Debtor, Kyle Lamont

28 Watis, has an interest within fifteen (15) days of the filing of the Final Order;


      FINDINGS AND RECOMMENDATIONS
30
            Case 1:20-mc-00115-AWI-SKO Document 11 Filed 01/15/21 Page 2 of 2

 1            3.      Payment shall be made in the form of a cashier’s check, money order or company draft,

 2 made payable to the Clerk of Court and delivered to the United States District Court, Eastern District of

 3 California, 501 I Street, Room 4-200, Sacramento, California 95814. The criminal docket number (1:01-

 4 CR-05093-OWW) shall be stated on the payment instrument;

 5            4.      The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 6 case, if necessary;

 7            5.      This garnishment shall be terminated when the payment is deposited with the Clerk of

 8 Court;

 9            6.      The Clerk of Court is directed randomly to assign a District Judge to this matter; and

10            7.       The United States shall mail a copy of these findings and recommendations to the

11 Defendant and Judgment Debtor at his last known address.

12            These findings and recommendations are submitted to the United States District Judge assigned to

13 the case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after being served

14 with these findings and recommendations, any party may file written objections with the court and serve

15 a copy on all parties. Such a document should be captioned “Objections to Magistrate Judge’s Findings

16 and Recommendations.” Failure to file objections within the specified time may waive the right to appeal

17 the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d

18 1153, 1156-57 (9th Cir. 1991).

19 IT IS SO ORDERED.

20

21
     Dated:        January 14, 2021                                /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


      FINDINGS AND RECOMMENDATIONS
                                                           2
30
